MCDONALD, J.,
concurring and dissenting. I disagree with part I of the majority opinion,1 which reverses the defendant’s conviction of capital felony and vacates his sentence of life imprisonment without the possibility of release. In doing so, the majority relies on State v. Harrell, 238 Conn. 828, 681 A.2d 944 (1996). I submit that the present case should not be controlled by Harrell, where this court refused to apply the death penalty to multiple arson murders.
The jury could and did find that Connecticut State Trooper Russell A. Bagshaw was killed when he interrupted the defendant, Duane B. Johnson, and his brother, Terry Johnson, while they were burglarizing a gun shop at 3 a.m. The Johnsons were loading the guns from the shop into the defendant’s vehicle, parked near the shop, when Trooper Bagshaw drove his cruiser toward them. The defendant warned Terry Johnson, who was inside the building, that the cruiser was approaching. The two then waited in the dark outside the shop as the Trooper drove nearer. Terry Johnson, without warning from him or the defendant, repeatedly fired into the cruiser with a stolen handgun that he had loaded during the burglary. Trooper Bagshaw was *722fatally wounded and left to bleed to death in the cruiser while the Johnsons escaped. Terry Johnson had also parked his vehicle in the gun shop yard and each drove off in his own vehicle. With the defendant were the stolen guns, some of which had been loaded into his car after the Trooper was shot.
After the defendant was convicted of felony murder and capital felony, he was sentenced to life imprisonment without the possibility of release.
In Harrell, the defendant was charged with arson murder and capital felony for his role in the arson of an apartment building and the resulting deaths of two people. In that case, bowing to the special rule of lenity in death penalty cases, we refused to allow its possible imposition. We interpreted the legislative intent in enacting the capital felony statute as not imposing the death penalty in a case of unintended multiple arson murders. This case is different. In this case, we do not have the crime of arson murder, which may be punished by life imprisonment without parole, may be proven by a reckless burning resulting in death and may truly be an unintended homicide. Here also, the jury did not impose the death penalty. I do not agree that Harrell applies to this felony murder of a state trooper acting within the scope of his duties.
Our fundamental objective in interpreting the meaning of a statute, as pointed out in State v. Harrell, supra, 238 Conn. 832, is to give it the meaning that was intended by the legislature by looking to its plain words, its legislative history and the circumstances of its passage, and its relationship to existing legislation and common law and legislative policy.
The plain words of the capital felony statute; General Statutes § 53a-54b; indicate that it was meant to apply where a law enforcement officer is murdered while acting within the scope of his duties. The statute does *723not, therefore, protect an officer from murder, intentional or unintentional, because of his profession when not acting “within the scope of his duties.” General Statutes § 53a-54b. Because a law enforcement officer’s principal duties under General Statutes § 54-1f (b) and (d) are to arrest those persons committing crimes, it is plain that the severe penalties were designed to protect Trooper Bagshaw. Here, it is clear that Trooper Bagshaw was killed because he was a police officer.
At common law, felony murder applied the penalties for intentional murder to those persons who participated in dangerous or violent felonies resulting in death. State v. Edwards, 163 Conn. 527, 532, 316 A.2d 387 (1972); State v. Cross, 72 Conn. 722, 729, 46 A. 148 (1900). The penal code, by statute, carries that scheme forward to the present day. Both intentional murder and felony murder are now simply defined as “murder.” See General Statutes §§ 53a-54a and 53a-54c. The purpose of felony murder was and is to deter the commission of such crimes and to protect the innocent lives of victims, law enforcement officers and bystanders. See 2 F. Wharton, Criminal Law (15th Ed. Torcia 1994) § 147, p. 300, citing People v. Satchell, 6 Cal. 3d 28, 489 P.2d 1361, 98 Cal. Rptr. 33 (1971).
The history in this state of the murders of state troopers2 and other police officers bears out the stark fact that those murders occurred mainly as the officers attempted to apprehend persons committing dangerous or violent crimes. See State v. Chapman, 103 Conn. 453, 130 A. 899 (1925); State v. Donahue, 141 Conn. 656, 109 A.2d 364 (1954), appeal dismissed and cert. denied, *724349 U.S. 926, 75 S. Ct. 775, 99 L. Ed. 1257 (1955).3 This fact could hardly escape the attention of the legislature. History clearly supports an intention to protect police officers interrupting armed felonies.
The majority’s narrow reading of the capital felony statute was not intended by the legislature. It deprives police officers and the public they serve of needed protection. It bars the imposition of a life sentence without release for a crime that strikes at the heart of our justice system and at the public’s safety. Hereafter, because the killer of a police officer and the other participants in a dangerous felony had other crimes as their objective, both the killer and those participants will be beyond the reach of the capital felony statute.
Upon receiving his badge, Trooper Bagshaw subscribed to a code of honor. He swore: “I will serve the State of Connecticut honestly and faithfully and, if need be, lay down my life as others have done rather than swerve from the path of duty.” 1996 Membership Directoiy, Connecticut State Police Academy Alumni Assn., Inc., p. 69. The badge should be both a symbol of lawful authority and, by the law’s sternest protection, a shield from harm. It is simply unreasonable to conclude that the General Assembly meant to give Trooper Bagshaw and his fellow law enforcement officers anything less.
I see no reason to interpret our law so narrowly to absolve this defendant of capital felony and to revoke his sentence.

 I concur with part II of the majority opinion.


 Prior to Trooper Bagshaw’s death, three other state troopers had been murdered, all while interrupting violent crimes: Trooper Irving H. Nelson in 1928 (shot during armed robbery); Trooper Ernest J. Morse in 1953 (shot by operator of stolen vehicle); and Trooper Joseph M. Stoba, Jr., in 1962 (shot while attempting to resolve domestic dispute). 1996 Membership Directory, Connecticut State Police Academy Alumni Assn., Inc., p. 68.


 In late 1977, this state began compiling and publishing annual reports on crime. See State of Connecticut, Annual Uniform Crime Reports (1978-1995). A review of these reports reveals that the total number of Connecticut law enforcement officers killed in the line of duty from 1978 to 1995 was eleven. Of those deaths, five were caused by felonious acts.
On the national level, a total of 1418 federal, state and local law enforcement officers were feloniously killed over the same period of time. Bureau of Justice Statistics, Sourcebook of Criminal Justice Statistics 1995, table 3.160, p. 377.